Title: From Thomas Jefferson to R. & A. Garvey, 3 September 1787
From: Jefferson, Thomas
To: R. & A. Garvey



Gentlemen
Paris Sep. 3. 1787.

I have this day received from the Douane the box with the copying press you were so kind as to forward to me from Mr. Woodmason of London. I take the first moment therefore to inclose to you the Acquit a caution No. 94. which you were so kind as to enter into for me. I inclose at the same time a bill of lading for the harpsichord I took the liberty of having addressed to your care. I had before forwarded to you the passport, and wished you to send it up by water. Your disbursements for freight and other purposes shall be paid to your order on sight. I have troubled you with so many letters on affairs which did not concern you that their postage must by this time have become an object. If you will be so good as to add the amount of it to your bill on me, I shall reimburse it with pleasure, and gratitude, no matter whether you can state it exactly, if you can conjecture nearly what it was, making the amount fully sufficient to cover what you may have paid. I am, with constant thanks for your attentions, Gentlemen your most obedient & most humble servant,

Th: Jefferson

